Laughlin, J.
This is an application made to me as a justice of the Supreme Court residing in Erie county, under the provisions of section 184 of chapter 105 of the Laws of 1891, as amended by chapter 587 of the Laws of 1899, being the revised charter of the city of Buffalo, for an order fixing the time and place for the hearing by all of the justices of the Supreme Court who reside in the county of Erie of charges against the police commissioners of the city of Buffalo.
This section of the charter as now amended provides that if any police commissioner shall be interested in the purchase or sale of any lands for police purposes, in the construction or repair of station-houses, or in the manufacture, purchase or sale of any article in the department of police, or shall neglect his official duties, or be. guilty of malfeasance or misconduct in office, “ he shall be removed by the justices of the supreme court resident in *705the county of Erie, but no removal shall be made unless upon, charges, or unless the party charged shall have been served with a copy of the charges, and have an opportunity to be heard. Such charges may be presented to a justice of the supreme court, resident in Erie county, who shall fix a time and place for the hearing thereof, not less than twenty days- after the presentation thereof to him, and shall notify or cause to be notified all the other justices of the supreme court, resident in Erie county of the presentation of such charges and of the time and place fixed by him for the hearing thereof and it shall be the duty of the said justices to assemble at the time and place so fixed and hear and determine the same, but no commissioner shall be removed from office upon any such charges except by the affirmative votes of a majority of all the said justices of the supreme court resident in Erie county. Such hearing shall be in the city of Buffalo, and the accused shall have an opportunity to present evidence in his own behalf and to be represented by counsel.”
On January 1, 1895, when the amended Constitution of 1894 took effect, such power of removal was by the same section of the charter, vested in “ the Supreme Court at General Term.” Section 2 of article 6 of such amended Constitution transferred this power to the appellate division, where it remained until the charter amendment of 1899.
The unusual and extraordinary provisions of this statute suggests the question as to whether it is constitutional. It creates, not for an emergency but permanently, either a new board of commission as distinguished from a court, for the hearing of such charges, and designates and appoints the justices of the Supreme Court who reside in Erie county to be the sole members thereof, or it provides for a court to be composed exclusively of such justices acting together, the time and place of holding which is to be fixed by the justice to whom the application is made. This legislation is without precedent in our State. The Legislature has never before, I believe, attempted to require the justices of the Supreme Court residing in one county to sit together as a board of commissioners or as a court to take evidence and pass upon personal or property rights, or attempted to confer authority upon one justice out of court to designate the time and place that his associates shall hold court.
Section 10 of article 6 of the Constitution provides that “ The *706judges of the Court of Appeals and the justices of the Supreme Court shall not hold any other office or public trust.” The Constitution has always' contained a similar provision. First Const, art. 15; Const. 1822, art. 5, § 7; Const. 1846, art. 6, § 8; Const. 1869, art. 6, § 10. ,
In the instances where this constitutional provision has come before the courts for construction it has been held:
(1) That in appointing commissioners and confirming awards in street opening cases, the justices act as a court and that the powers and duties of the court may be enlarged. Striker v. Kelly, 7 Hill, 9.
(2) That the duties of the court may be enlarged so long as they are judicial. Beekman’s case, 11 Abb. Pr. 164.
(3) That designating a judge of the Court of Appeals to act with others in determining the genuineness of relics of General George Washington which the Comptroller was authorized to purchase on their certificate, was not an appointment to a public office or trust and that the Constitution contemplated a more permanent appointment, but Judge Grover dissented. People ex rel. Washington v. Nichols, 52 N. Y. 478.
(4) That the provision of the Revised Statutes enacted in 1830, authorizing the chancellor to commission some suitable person to act as surrogate, where all others authorized to act were disqualified, was valid and that the appointee was not a public officer; that “ public office as used in the Constitution, has respect to a permanent trust to be exercised in behalf of the government, or of all citizens who may need the intervention of a public functionary or officer, and in all matters within the range ©f the duties pertaining to the character of the trust. It means a right to exercise generally, and in all proper cases, the functions of a public trust or employment, and to receive the fees and emoluments belonging to it, and to hold the place and perform the duty for the term and by the tenure prescribed by law,” but that it does not include appointments of individuals to perform transient, occasional or incidental duties to meet special exigencies. Matter of Hathaway, 71 N. Y. 238.
(5) That an act of the Legislature authorizing the presiding justices of the Supreme Court, first department, of the Common Pleas and of the New York City Court, to designate a law journal for the publication of the court calendars with such particulars as the judges might require and requiring legal notices to be pub*707lished therein, was valid, and that it was not an appointment of the Supreme Court justice to another office or public trust, but merely imposed upon him an additional duty of a judicial nature and primarily for the thorough dissemination of knowledge of the court calendars and bearing upon the general administration of justice. Daily Register Printing Co. v. Mayor, 52 Hun, 542.
(6) In the recent case of Matter of the Attorney-General, 21 Misc. Rep. 101; 22 App. Div. 285; 155 N. Y. 441, the effect of this provision of the Constitution was discussed and it was held by the justice who granted ex parte and on motion vacated an order for the examination of a witness under the act authorizing a justice of the Supreme Court, on the application of the Attorney-General, to make an order requiring a witness to be examined, preparatory to bringing an action under the law designed to prevent monopolies in articles or commodities in common use, that such authority was in conflict with the Constitution, some of the justices of the Appellate Division, however, considered that these were judicial duties and the Court of Appeals deeming the question not necessarily involved, refrained from considering it.
Judge Cooley, in his principles of Constitutional Law (p. 53), says: “ Upon judges as such no function can be imposed except those of a judicial nature.”
The tribunal created by the statute is permanent and the duties enjoined by it are continuous and unless they are of a judicial nature and are conferred upon the justices for the purpose of constituting a court, the act would be in violation of this provision of the Constitution and, therefore, void.
Duties of a judicial nature are very often conferred upon executive or administrative officers and it is sometimes difficult to determine whether they act as a court and whether their proceedings may be reviewed, but whenever such duties are conferred upon the court or the justices of the courts they become purely judicial and are reviewable as such. Matter of Cooper, 22 N. Y. 81, 84, 85, 86; People ex rel. Guibord v. Kellogg, 22 App. Div. 176; Matter of Taxpayers of Plattsburg, 157 N. Y. 78-83; Matter of Town of Hempsted, 32 App. Div. 6; Matter of Attorney-General, 22 id. 285.
The duties in question, although generally conferred upon executive or administrative officers, are of a judicial nature and may properly be conferred upon the courts. If, by this act, the justices when assembled constitute a court or tribunal of justice (and such *708I think is its effect and the petitioner is evidently of the same opinion for his proceeding is entitled in the Supreme Oourt), the questions arise, will it be a court authorized by the Constitution, and, will it be legally convened?
The only terms of the Supreme Court now provided for or recognized by the Constitution are Special and Trial Terms, and the power to fix the times and places of holding such terms and to assign the justices residing in the department to hold the same is, by section 2 of article 6 of the Constitution, now vested in the justices of the Appellate Division in each department respectively. Theretofore the authority was vested in the Legislature alone (People v. Young, 18 App. Div. 162), and laws were enacted providing for the designation of terms and assignments of justices ordinarily by the justices themselves, but in extraordinary cases, by the Governor. It was held in People v. Young, supra, that the Legislature may still authorize the Governor to convene extraordinary terms and assign justices thereto, but the principle upon which that decision rests is, I think, that such authority had been commonly exercised and that it is not probable that the constitutional convention intended ' to withdraw from the executive a power so essential to the public good and to be exercised in emergencies only. It would, therefore, seem that in designating the justices who should constitute the court and in authorizing a single justice to fix the time and place of holding and to convene the court, the Legislature transcended its authority and usurped the constitutional functions of the Appellate Division.
Is it competent for the Legislature to provide that a Trial or Special Term of the Supreme Oourt may be held by more than one judge, or that it shall be held only by the justices who reside in a particular county, which is not one of the subdivisions of the State for Supreme Oourt judiciary purposes?
The first Constitution merely, in general terms, recognized and continued the existing Supreme Court, but the Constitution of 1822 provided that the chief justice or any of the other two justices might hold the court, thus plainly contemplating a court to be held by one justice. The Constitution of 1846 which abolished the Court of Chancery and transferred its jurisdiction to the Supreme Court, provided for General Terms to be held by three or more justices, for Special Terms and for Circuit Court to be held by “ any one or more of ” the justices, and for Courts of Oyer and Terminer, over which “ any one of ” the Supreme Court justices *709might presided. Art. 6, § 66. In the debates in that constitutional convention the reason assigned for providing that more than one justice might hold a Special Term or Circuit was that important questions might arise requiring that more than one justice should take part in their decision in the first instance. The constitutional convention of 1867-68 struck out the provision authorizing more than one justice to hold a Special Term or Circuit Court and the Constitution as then adopted provided for General Terms, Special Terms, Circuit Courts and Courts of Oyer and Terminer, and contained the further clause that “ any justice of the Supreme Court may hold Special Terms and Circuit Courts and may preside in Courts of Oyer and Terminer, in any county.”
Courts of Oyer and Terminer had theretofore been generally held by a justice of the Supreme Court as presiding justice, with other local magistrates, different in different parts of the State, as associates. It has been accordingly held that the Court of Oyer and Terminer must be presided over by a justice of the Supreme Court but that that being the only constitutional requirement, the Legislature was at liberty to provide for associates as had been the practice, or to abolish them altogether, as it finally did. People v. Bork, 96 N. Y. 188; Smith v. People, 47 id. 330.
The Constitution adopted in 1894 abolished the Circuit Courts and Courts of Oyer and Terminer and substituted “ Trial Terms ” therefor (Art. 6, §§ 2, 6), to be held by one justice, providing as follows: “Any justice of the Supreme Court, except as otherwise provided in this article, may hold court in any county.”
The functions of the Supreme Court which is, by section 1 of article 6, given general jurisdiction in law and equity, are to be exercised by its justices sitting as an Appellate Division or at Special or Trial Terms and it is not competent for the Legislature or for the justices of the court to abridge the powers of the court or to deprive any justice of holding the same in any part of the State. People ex rel. Mayor v. Nichols, 79 N. Y. 590; People v. Herrmann, 149 id. 190.
Under section 182 of the charter of the city of Buffalo, it is provided that two police commissioners shall be appointed by the mayor for terms of six years and until their successors are appointed and qualify, and they each receive an annual salary of $3,000. The hearing provided for by the statute under consideration may result in their removal from office for cause before the expiration of their terms. Such a hearing is a judicial proceeding and the *710justices form a judicial tribunal or court and the commissioners are entitled to be represented by counsel and to have the proceedings reviewed by appeal. State Const., art. 1, § 6; Matter of Nichols, 6 Abb. N. C. 478; S. C., 19 Hun, 441; People ex rel. Mayor v. Nichols, supra; People ex rel. Garling v. Van Allen, 55 N. Y. 31-35; Matter of Du Mahant, 59 N. Y. Supp. (93 St. Repr.) 353; People ex rel. Cohen v. York, Id. 333; People ex rel. Campbell v. Hannan, 56 Hun, 469; affirmed on opinion below, 125 N. Y. 691; In re Cleveland, 51 N. J. L. 311; Matter of Cooper, 22 N. Y. 67.
From time immemorial the Courts of Oyer and Terminer were composed of more than one member, but the Special Terms and Circuits never were. The decisions of the Special Terms and Circuits were always reviewable by the full bench of the same court; and there was no necessity, therefore, for their being held by more-than one judge, and although there was constitutional authority for it from 1846 to 1869, the Judiciary Act contemplated and the-old Code expressly provided that such courts should be held by only one justice. Laws 1847, chap. 280, § 20; Old Code, § 255;. re-enacted in present Code, § 976; Gracie v. Freeland, 1 N. Y. 228; 1 Abb. N. Y. Dig. viii, ix, 125.
The elimination of the express provision of the Constitution authorizing more than one justice to hold a Special Term or Circuit Court, after its continuance therein for twenty-three years, during which time the authority was not exercised in a single instance, safar as I am able to discover, clearly indicates the intention of the people that the Special and Trial Terms should be held by a single-justice, with the right to a speedy appeal to the Appellate Division, in every case.
Even if this statute were not in conflict with any of the express-terms of the Constitution, I am convinced that the spirit and intent of the Constitution and its implied prohibitions are violated by this enactment. It may be- conceded that the Legislature could have authorized the hearing of such charges by an executive or administrative officer or board, but when it made the Supreme Court the forum it should have provided for the hearing of the charges, pursuant to the ordinary course of justice as administered by one-of the regularly constituted branches of the court, and I think it; was not competent for the Legislature to create a speciid tribunal; of justices and to name or select practically by name the justices; of a particular locality who are to compose the court. The orderly^ administration of justice should be general and uniform. This stat*711ute imposes judicial duties upon particular justices to the exclusion of all the other justices of the same judicial district and.of the State, and tends to disorganize the established judicial, tribunals. A statute which thus violates the spirit and intent of the Constitution and its implied prohibitions, when viewed in the light of the history of the Constitution pnd of the courts and of the legislation of the State, is quite as unconstitutional as if it contravened an express provision of the Constitution. Bank of the State v. Cooper, 2 Yerg. (Tenn.) 599; 24 Am. Dec. 517; Cooley Const. Lim. (6th ed.) 206, 207, 484; People ex rel. Jackson v. Potter, 47 N. Y. 375; People ex rel. Bolton v. Albertson, 55 id. 55; Sweet v. City of Syracuse, 129 id. 330.
Acquiescence in this statute might furnish a dangerous precedent for hasty or otherwise imprudent legislation tending to disturb the harmonious administration of justice and to disorganize the judiciary of the State.
I have conferred with my four associates who reside in the county and this opinion has been submitted to and examined by each of them. They all concur in these views and deem it proper that we should decline to proceed under this statute upon the ground that it is unconstitutional and void.
An order may, therefore, be prepared and entered by the attorney for the petitioner, reciting that the application is denied solely upon the ground that the statute is unconstitutional, so that if he wishes to appeal the constitutional question will be properly presented.
Application denied.